Citation Nr: 0300696	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
post-traumatic stress disorder.  

(The issue of entitlement to service connection for PTSD 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 
to November 1971.  

The present matter comes to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In July 1998, the veteran testified 
before a Hearing Officer at the VARO in Buffalo.  A 
transcript of that hearing is of record.  

The Board notes by way of history that the veteran's claim 
for service connection for PTSD was originally denied by a 
rating decision issued in May 1995.  He was informed of 
this decision that same month.  The veteran failed to 
appeal that decision and it became final.  In June 1996, 
the veteran submitted evidence to reopen his claim for 
PTSD.  In a November 1997 rating decision, the RO 
determined that new and material evidence had not been 
presented to warrant reopening the veteran's claim.  The 
veteran appealed the decision.  

The veteran's appeal subsequently came before the Board, 
which in a May 2000 decision, found that new and material 
evidence had not been submitted to reopen the veteran's 
claim for service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In that 
litigation, the Court issued an order, dated in September 
2001, in which it vacated the Board's decision and 
remanded the matter for consideration of the veteran's 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Court remanded the case to the Board under the authority 
of 38 U.S.C.A. § 7252(a) (West Supp. 2002).  


Finally, given the favorable decision as outlined below, 
the Board is undertaking additional development on the 
issue of service connection for PTSD pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In a May 1995 rating decision, the veteran's claim for 
service connection for PTSD was denied.  The veteran did 
not file an appeal, and under the law the decision became 
final.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence 
previously of record and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

Subsequent to the most recent consideration by the RO and 
Board of the issue on appeal, VA amended its regulations 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory 
changes merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The 
provisions implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim").  Wensch v. Principi, 15 
Vet App 362 (2001).  Since the Board is allowing the 
appeal at issue in this decision, the veteran does not 
require further assistance to substantiate his claim, and 
the VCAA does not apply.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received prior to 
August 29, 2001. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to 
the veteran's claim to reopen, which was received before 
that date.

Generally, a claim that has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a appellant's injury or disability, even where 
it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for PTSD was 
denied in a May 1995 RO decision on the basis that there 
was no corroborative evidence of the veteran's claimed 
stressors.  

The veteran served in the United States Air Force and his 
personnel records reflect his assignment to Vietnam and 
Tan Son Nhut Air Base in July 1969.  His military 
occupational specialty (MOS) was plumber.  One of the 
veteran's claimed stressors involved his work at a 
mortuary at Tan Son Nhut Air Force Base in Vietnam.  The 
veteran reported that he was responsible for cleaning 
clogged drains that contained skin and blood from the 
human remains that were processed at the facility.  He 
indicated that he had recurrent thoughts of his work, that 
it was disturbing, and that he almost always kept his 
hands dirty because he didn't like the feel of soft skin.  
The veteran noted that the soft skin reminded him of the 
human skin he removed from the drains.  

In October 2002, the Board received a report entitled, 
"Air Force Care Of Deceased Personnel 1960-1972."  The 
report was from the Office of History, Air Force Logistics 
Command.  The report noted, in particular, that the Army 
had assumed responsibility from the Air Force for 
operating the Southeast Asia mortuary program in July 1966 
some three years prior to the veteran's arrival in 
Vietnam.  It was also noted that Air Force Logistics 
Command personnel, some of whom were civilians, were 
assigned to assist the Army in the identification process.  

The veteran's personnel records reflect that he was 
assigned to the "377 CES" at Tan Son Nhut Air Base.  The 
Board's own research through internet sources reflects 
that there was a mortuary facility at Tan Son Nhut Air 
Base.  http://www.qmmuseum.loc.army.mil/mortuary/MA-
Vietnam.htm.In this instance, the veteran's stressor has 
not been confirmed in every detail, however, the new 
evidence appears to further corroborate the veteran's 
account, especially in light of the fact that the veteran 
was stationed at Tan Son Nhut, that there was a mortuary 
facility on base, and the veteran was a plumber.  That a 
plumber would assist in cleaning drains at a morgue is a 
valid inference to be drawn from the newly presented 
evidence.  

The veteran has offered new and credible supporting 
evidence of a claimed stressor event and that evidence 
implies his personal exposure.  His participation in the 
claimed plumbing duties has not been confirmed in every 
detail.  However, such confirmation is not necessary.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Accordingly, the Board concludes that the report submitted 
by the veteran, "Air Force Care Of Deceased Personnel 
1960-1972," is new because it was not previously of 
record, and it is material because, in readjudication of 
the veteran's claim, the evidence tends to corroborate, 
along with the other evidence of record, the veteran's 
alleged in-service stressor, the lack of which is the 
reason the claim was previously denied.  As such, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Accordingly, it is new and material, and the claim is 
reopened.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

